[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               OCT 12, 2006
                            No. 06-11567                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency Nos. A95-242-192
                             A95-242-193

OMAR SANCHEZ,
ESTELLA LUCERO SANCHEZ,
CLAUDIA LORENA SANCHEZ,
MARIA CAROLINA SANCHEZ,

                                                                   Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (October 12, 2006)

Before TJOFLAT, DUBINA and HULL, Circuit Judges.

PER CURIAM:
      Omar Sanchez, his wife, Estella Lucero Sanchez, and their daughters,

Claudia Lorena Sanchez and Maria Carolina Sanchez (collectively “Sanchez”)

seek review of the Board of Immigration Appeals’ (“BIA”) order denying their

motion for reconsideration. After review, we dismiss the petition to the extent it

seeks review of the BIA’s November 30, 2005 order affirming the Immigration

Judge’s (“IJ”) removal order. We deny Sanchez’s petition to the extent it seeks

review of the BIA’s February 8, 2006 denial of the motion for reconsideration.

                                I. BACKGROUND

      Sanchez, a native and citizen of Colombia, was admitted to the United States

on November 18, 2001 as a non-immigrant visitor authorized to stay until May 17,

2002. Once in the United States, Sanchez filed an application for asylum,

withholding of removal and relief under the United Nations Convention Against

Torture (“CAT”), claiming that he had been persecuted by paramilitary groups in

Colombia based on his membership in a social group and his political opinion.

The Immigration and Naturalization Service (“INS”) issued a notice to appear

charging Sanchez with removability under INA § 237(a)(1)(B), 8 U.S.C. §

1227(a)(1)(B), as an alien who had remained in the United States longer than

permitted.

      After an asylum hearing, the IJ found that Sanchez was removable and that



                                          2
Sanchez had failed to meet his burden of proof to show that he was eligible for

asylum, withholding of removal or CAT relief. Sanchez appealed the IJ’s order to

the BIA, which affirmed the IJ’s decision on November 30, 2005.

      On December 20, 2005, Sanchez filed a motion for reconsideration with the

BIA and repeated the arguments he made in his appeal to the BIA. On February 8,

2006, the BIA denied Sanchez’s motion for reconsideration. Sanchez filed a

petition for review with this Court on March 8, 2006.

                                  II. DISCUSSION

      On appeal, Sanchez seeks to challenge both the BIA’s November 30, 2005

order affirming the IJ’s decision and the BIA’s February 8, 2006 order denying his

motion for reconsideration. We do not have jurisdiction to review the BIA’s

November 30, 2005 order because Sanchez did not file his petition for review until

March 8, 2006, more than 30 days after that order. See 8 U.S.C. § 1252(a)(1),

(b)(1) (requiring a petition for review to be filed within 30 days of the final order

of removal); see also Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1272 n.3 (11th

Cir. 2005) (explaining that the statutory time limit for filing a petition for review is

not subject to equitable tolling based on a timely filing of a motion to reopen). To

the extent Sanchez seeks review of the November 30, 2005 final order of removal,

his petition for review is dismissed.



                                            3
      Because Sanchez filed his petition for review within 30 days of the denial of

his motion for reconsideration, we have jurisdiction to review this claim. Sanchez

argues that the BIA erred in denying his motion for reconsideration because the

BIA did not use its independent judgment. We review the BIA’s denial of a

motion for reconsideration for an abuse of discretion. Assa’ad v. U.S. Att’y Gen.,

332 F.3d 1321, 1341 (11th Cir. 2003). A motion for reconsideration “shall specify

errors of law or fact in the previous order and shall be supported by pertinent

authority.” INA § 240(c)(6)(C), 8 U.S.C. § 1229a(c)(6)(C).

      The BIA denied Sanchez’s motion for reconsideration because the motion

had failed to demonstrate any error in the November 30, 2005 order. In fact,

Sanchez’s motion to reconsider contained virtually the same arguments found in

his appeal brief submitted to the BIA. Rather than point to any errors in the BIA’s

denial of his request for asylum, withholding of removal and CAT relief, Sanchez

merely reiterated the facts as presented first to the IJ and later to the BIA in the

appeal brief. Under these circumstances, the BIA did not abuse its discretion in

declining to reconsider arguments it had already rejected.

      PETITION DISMISSED IN PART; DENIED IN PART.




                                            4